[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             January 17, 2001 Date of Application:          January 17, 2001 Date Application Filed:       February 9, 2001 Date of Decision:             October 22, 2002
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford G.A. #12. Docket Nos. CR95-472527, CR95-473925, CR95-474740, CR97-154070, CR99-0166660.
Matthew Costello, Esquire Defense Counsel, for Petitioner.
Victor Carlucci, Esquire Assistant State's Attorney, for the State.
Sentence Affirmed
 BY THE DIVISION:
The petitioner appeared in court on January 17, 2001 charged with Failure to Appear, Possession of Narcotics and a Violation of Probation. He had previously failed to appear to a charge of Possession with Intent to Sell on November 27, 2000.
Following a resolution of his several offenses, the matter was continued for his claimed need for surgery which he continues to use as an excuse for his conduct. However, to this day, after a lengthy incarceration, he has failed to obtain the surgery.
He was at all time aware of the 9 year sentence he received and his subsequent additional conviction as well as the conviction for Failure to Appear.
The transcript of his sentencing clearly demonstrates the efforts extended by the court and the defendant's unrealistic explanations that CT Page 15390 the court fully considered. The sentence imposed was well reasoned.
This Division's authority to modify a sentence is limited, under Practice Book § 43-28 to those sentences which are disproportionate or inappropriate using the various criteria indicated.
In reviewing this sentence pursuant to § 43-28 of the Practice Book, this Division cannot conclude it was nether inappropriate nor disproportionate.
Accordingly, it is AFFIRMED.
FORD
MIANO
HOLD
Judges Ford, Miano and Holden, participated in this decision. CT Page 15391